Fourth Court of Appeals
                                San Antonio, Texas
                                      April 27, 2016

                                   No. 04-16-00119-CV

                       IN THE INTEREST OF L.R.L., A CHILD,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-PA-01591
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The Appellant’s Second Motion for Extension of time to file brief is hereby GRANTED.
Time is extended to May 5, 2016.

                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court